Citation Nr: 1647604	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected residuals of cold injury to the bilateral feet. 

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected residuals of cold injury to the bilateral feet. 

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of cold injury to the bilateral feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in April 2014; a transcript of that proceeding has been associated with the claims file.

In an August 2014 decision, the Board remanded the appeal for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the April 2014 Board hearing transcript.    


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is etiologically related to his service-connected cold injury to the bilateral feet.

2.  The Veteran's bilateral hip disability is etiologically related to his service-connected cold injury to the bilateral feet.  

3.  The Veteran's low back disability is etiologically related to his service-connected cold injury to the bilateral feet.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claims for service connection, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with those claims constituted harmless error.

Analysis

The Veteran contends that his bilateral knee disability, bilateral hip disability and low back disability are related to his service-connected residuals of cold injury to the bilateral feet.  Specifically, the Veteran contends that his bilateral feet disability caused an altered gait which led to his claimed disabilities.  See April 2014 Board hearing transcript.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has current diagnoses of degenerative arthritis of the spine, degenerative arthritis of both hips and bilateral knee joint arthritis, as evidenced by the April 2015 VA examination.  Additionally, the Veteran was granted service connection for residuals of frozen feet in March 1984.  As such, the Veteran's claim turns on whether his current disabilities are related to his service-connected bilateral foot disability.  

In this regard, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a bilateral knee, bilateral hip or low back injury.  Additionally, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of an altered gait due to the Veteran's in-service cold injury.  

An April 2005 VA cold injury examination noted that on physical examination the Veteran had normal carriage, gait and posture.   

VA treatment records dated May 2005 to April 2015 show treatment for chronic low back pain, knee pain and hip pain.  

A November 2006 VA treatment record shows that the Veteran was noted as having a "biomechanical gait eval of 2/28" and needing a podiatry follow-up.  

An August 2007 VA treatment record shows that the Veteran received prosthetics for his flat feet from "POD BIOMECHANIC GAIT WHAV".  

A September 2008 VA treatment record note shows that the Veteran reported that he was concerned that the problem with his hips, knees and back were due to his gait/chronic foot pain.  

A July 2009 VA treatment record shows the Veteran injured his back when attempting to pick up something.  The Veteran was diagnosed with acute back strain or sprain and back pain with radiculopathy.  

An August 2010 VA treatment record shows that the Veteran was issued a cane for low back pain and underwent gait training with the cane.  

A February 2011 VA treatment record shows that the Veteran was noted as having gait and balance problems due to right leg weakness.  

A March 2011 VA treatment record shows that the Veteran was noted as walking with a cane on gait examination.  

A March 2013 VA treatment record shows that the Veteran was noted as having no gait or balance problems.  

An April 2013 VA treatment record noted that the Veteran walked with a cane on gait examination and the residuals of the frostbite injury was lumbar radiculopathy.  

A May 2014 VA treatment record shows that the Veteran was noted as having no gait or balance problems.  

An April 2015 VA treatment record noted that the Veteran had gait and balance problems due to falls from knee and hip problems.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran's bilateral hip examination was normal and his complaints of pain were referred pain from his lumbar disc disease so no opinion for the hips was necessary.  The examiner also concluded that the Veteran's lumbar degenerative disc disease with mechanical low back pain was a stand-alone entity neither caused nor aggravated by the Veteran's service connected residuals of his feet.  The examiner noted that the Veteran's lumbar disc disease was an expected aging outcome in a fifty two year old individual.  The examiner also concluded that the Veteran's bilateral chondromalacia patella was a stand-alone entity neither caused nor aggravated by the Veteran's service connected residuals of cold injury.  The examiner noted that the Veteran's knees were a normal expected aging outcome.  The examiner explained that his conclusions were based on current orthopedic literature on establishing causation and expected aging outcomes.  

A September 2009 private treatment record noted that the Veteran had chronic back problems and according to him this was from the fact he had frostbite and his gait has been affected because of that and that is what the back pain is from.  

In an October 2009 statement, the Veteran's primary care physician, Dr. A., noted that the Veteran has been under his medical care since September 2008.  Dr. A. noted that the Veteran was suffering from chronic low back pain radiating to both feet and knees.  Dr. A. also noted that the Veteran also had pain in both hips.  He noted that a MRI of the lumbar spine showed degenerative disc disease.  Dr. A. also noted that the Veteran developed frozen toes on both feet while on field maneuvers in Germany in 1979.  He noted that the Veteran has been experiencing constant burning and numbness of the toes on both feet since the frost bite that caused him to put more pressure on the back, hips and knees while walking.  Dr. A. concluded that it was his medical opinion that it was as likely as not that the Veteran's chronic low back pain, bilateral knee and bilateral hip pain are the result of a bilateral foot condition caused by cold injury in the military service.  

An April 2010 private treatment record noted that on physical examination the Veteran's gait was normal.  

In a June 2011 statement, Dr. A. noted that in his medical opinion it was as likely as not that the Veteran's bilateral knee and bilateral hip pain were due to sciatica resulting from degenerative disc disease of the lumbar spine and lumbar spondylosis.  

In an August 2014 statement, Dr. A. stated that in his medical opinion it was as likely an not that the Veteran's chronic low back pain, bilateral knee pain, and bilateral hip pain were caused by the altered gait from the service-connected cold injury residuals of the bilateral feet.   

The Veteran was afforded another VA examination in April 2015.  The examiner diagnosed degenerative arthritis of the spine, degenerative arthritis of both hips and bilateral knee joint arthritis.  The examiner concluded that it would be only with resort to mere speculation to opine whether or not the Veteran's current lumbar spine degenerative joint disease, bilateral hip degenerative joint disease, or bilateral knee degenerative joint disease was caused or aggravated to any degree by his service connected cold injury residuals or his military service.  The examiner explained that the opinion of Dr. A. was duly noted from the VA progress notes; however, the current medical literature did not support a cause and effect relationship between lumbar spine degenerative joint disease, hip degenerative joint disease or knee degenerative joint disease and cold injury residuals of noncontiguous joints or from an altered gait mechanic of the severity and longevity documented in this Veteran.  The examiner also noted that the Veteran's service treatment records were silent for any significant or chronic back, hip injuries, symptoms, treatments or diagnoses.  The examiner concluded that therefore, there was no current objective evidence that the Veteran's current lumbar spine degenerative joint disease, hip degenerative joint disease or knee degenerative joint disease was caused or aggravated to any degree by his service-connected bilateral foot frostbite/cold injury residuals or his military service.

May 2015 disability benefits questionnaires show that Dr. A. diagnosed degenerative disc disease, knee joint arthritis and bilateral hip osteoarthritis.  

In August 2016 the Board obtained a VHA opinion.  The examiner noted that there is a medically sound basis for finding a cause and effect relationship between degenerative processes affecting the joints and an altered gait.  The examiner explained that joints can affect other joints biomechanically.  The examiner explained that in the case of the lower an important factor is a limp, especially an unbalanced limp.  The examiner concluded that it was less likely that the cold injury was connected to, by causation or aggravation, the degenerative joint disease of the spine, hips or knees including the patellofemoral joints.  The examiner explained that there was no evidence that a significant gait abnormality was present due to the cold injury in the period after the cold injury.  The examiner explained that the cold injury occurred about 1977 and on September 29, 1978 "while taking PT test was running over a ditch and twisted his ankle".  The examiner concluded that thus in the year after the injury he was functional and did not have a limp.  The examiner also noted that on April 27, 2005, the Veteran had an examination and Dr. C. noted "normal carriage, gait, posture".  The examiner concluded that hence, no biomechanical link can be constructed that would increase stresses on the hips, knees and spine by the cold injured feet.  

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran's back, knee, and hip disabilities are secondary to his service connected cold injuries of the feet.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433   (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Dr. A. diagnosed the Veteran with degenerative disc disease and spondylosis of the lumbar spine, knee joint arthritis, and bilateral hip osteoarthritis, but only specifically opined that the Veteran's "pain" in the back, knee, and hip was due to an altered gait caused by his service connected cold injuries.  This is significant because degenerative disc disease and degenerative joint disease may have different causes (e.g., aging, traumatic injury, etc.).  Thus, just generally linking "pain" to the service connected disability without identifying the underlying disease process is not definitively substantiating a causal nexus between the claimed disabilities and the service connected disability.  The April 2015 VA examiner maintained that the current medical literature did not support a cause and effect relationship between lumbar spine degenerative joint disease, hip degenerative joint disease or knee degenerative joint disease and cold injury residuals of noncontiguous joints or from an altered gait mechanic of the severity and longevity documented in the Veteran.  The August 2016 VHA examiner, however, noted that there is in fact a medically sound basis for finding a cause and effect relationship between degenerative processes affecting the joints and an altered gait, that joints can affect other joints biomechanically, and that an important factor is a limp, especially an unbalanced limp.  The August 2016 VHA examiner then observed that in the year after the Veteran's injury he was functional and did not have a limp, and that on April 27, 2005, the Veteran had an examination and Dr. C. noted a "normal carriage, gait, posture".  The Board, however, observes that other medical records do document gait difficulties although it is unclear if the gait difficulty was attributed solely to the cold injuries or to other disabilities or a combination of both.  Also, the Board recognizes a noncompensable evaluation was initially in effect for the Veteran's service connected cold injuries from 1984 until 2004, at which time his rating was increased in recognition of a worsening of his foot disability.  Thus, the Board finds
that there is an approximate balance of positive and negative medical opinion evidence that does not satisfactorily prove or disprove the claim.  Therefore, reasonable doubt is resolved in favor of the Veteran and service connection for low back, knee, and hip disabilities is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990)); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a bilateral knee disability, including arthritis and chondromalacia patella is granted.  

Entitlement to service connection for a bilateral hip disability, including arthritis is granted.  

Entitlement to service connection for a low back disability, including arthritis, degenerative disc disease, and spondylosis is granted.   



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


